Citation Nr: 0828058	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  07-15 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for cardiomyopathy with 
pulmonary hypertension secondary to service-connected 
residuals of empyema. 

2.  Entitlement to an increased evaluation for residuals of 
empyema, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in Huntington, West 
Virginia in August 2007.  

Subsequent to the hearing the veteran submitted additional 
medical evidence with a waiver of consideration by the agency 
of original jurisdiction (AOJ).  Consequently, the veteran is 
not prejudiced by the Board's adjudication of the issue of 
entitlement to service connection for cardiomyopathy with 
pulmonary hypertension secondary to service-connected 
residuals of empyema.  

The issue of entitlement to an increased evaluation for 
empyema being remanded is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's cardiomyopathy with pulmonary hypertension is 
not etiologically related his service-connected residuals of 
empyema.



CONCLUSION OF LAW

The criteria for an award of service connection for 
cardiomyopathy with pulmonary hypertension on a secondary 
basis have not been satisfied.  38 U.S.C.A. §§ 1110, 5107 
(West 2002) 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  In this regard, through a 
March 2006 notice letter, the veteran received notice of the 
information and evidence needed to substantiate his claim for 
service connection on a secondary basis.  Thereafter, the 
veteran was afforded the opportunity to respond.  The Board 
also finds that the notice letter satisfies the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  In the notice 
letter, the RO also notified the veteran that VA was required 
to make reasonable efforts to obtain medical records, 
employment records, or records from other Federal agencies.  
It requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
The RO also requested that the veteran submit evidence in his 
possession in support of his claim.

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  

Thus, any error related to element (4) is harmless.  
Nevertheless, as indicated above, the four content-of-notice 
requirements of Pelegrini have been met in this case.  
Additionally, while notice was not provided as to the 
criteria for rating heart disabilities or with respect to 
award of effective dates, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), the Board does not have 
jurisdiction over such issues.  Consequently, a remand of the 
secondary service connection claim is not required.

The Board further finds that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  The record contains a substantial number of 
treatment records, the veteran has provided ample time to 
submit additional evidence and argument, and the RO obtained 
two relevant VA medical opinions.

The record also indicates that the veteran is receiving 
Social Security disability benefits.  In this regard, the 
Board has also considered the holding of Tetro v. Gober, 14 
Vet. App. 110 (2000), and other cases, wherein the Court held 
that VA has the duty to request information and pertinent 
records from other Federal agencies, when on notice that such 
information exists.  The Board has also considered VA's 
heightened duty under the VCAA to obtain records in the 
possession of another Federal Agency.  

However, the duty to obtain records only applies to records 
that are "relevant" to the claim.  See 38 U.S.C.A. 
§ 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.").  The veteran has 
not suggested that any such records would show that his 
cardiomyopathy with pulmonary hypertension is related to his 
service-connected residuals of empyema.  In fact, as will be 
noted herein below, the veteran has indicated that the 
treatment records considered by that agency are the same as 
those that are in the possession of VA, and that he was not 
brought in for any pertinent examinations.  Thus, there is no 
indication that SSA is in possession of any records that 
would be relevant to this claim.  Remanding the case to 
obtain SSA records would serve no useful purpose.   

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Factual Background

The veteran's service treatment reports (STRs) reveal that he 
was found to have staphylococcal empyema and pulmonary 
abscesses in February 1970, which were both treated and 
improved.  The veteran was granted service connection for 
residuals of empyema in June 1970.  

The veteran is now claiming a heart disability secondary to 
residuals of empyema in August 2005.  

The veteran was afforded a VA examination in November 2005.  
He was diagnosed with ischemic cardiomyopathy with moderate 
pulmonary hypertension.  The examiner opined that the 
veteran's shortness of breath and moderate pulmonary 
hypertension were at least as likely as not caused by his 
severe ischemic cardiomyopathy and less likely than not 
secondary to or caused by or aggravated by his restrictive 
respiratory condition secondary to his resolved empyema in 
1970.  

The veteran was also afforded a VA examination in May 2006.  
The examiner reported that the veteran has severe ischemic 
cardiomyopathy and pulmonary hypertension related to the 
cardiomyopathy.  The examiner noted that pulmonary function 
tests (PFTs) showed only a mild restrictive defect that was 
related to the empyema and would not be a cause of the 
pulmonary hypertension.  The examiner opined that the 
veteran's heart disease, cardiomyopathy, and pulmonary 
hypertension were not caused by or a result of the veteran's 
service-connected empyema.  The examiner's rationale was that 
the veteran's empyema resulted in a mild restrictive 
component on his PFTs and some scarring seen on a chest x-
ray.  He said the veteran's coronary artery disease causing 
his ischemic cardiomyopathy was not related to these findings 
and was likely related to his smoking, hypertension, and 
hyperlipidemia.  The examiner also stated that the veteran's 
past use of alcohol for a number of years could cause 
cardiomyopathy.  He said the veteran's pulmonary hypertension 
was as likely as not related to the coronary artery disease 
and the ischemic cardiomyopathy.  He concluded that it was 
not related to the minor effects of the service-connected 
empyema.  

Associated with the claims file are private treatment reports 
from R. McGowan of the Charleston Area Medical Center dated 
from April 1993 to April 2004.  The records reveal that the 
veteran was diagnosed with coronary artery disease, 
cardiomyopathy, palpitations, chest pain, shortness of 
breath, congestive heart failure, unstable angina, status-
post left heart catheterization, severe left ventricular 
dysfunction, pulmonary hypertension, and several acute 
myocardial infarctions.  None of the veteran's cardiac 
disabilities were related to his service-connected residuals 
of empyema.

Private treatment reports from St. Mary's Medical Center 
dated in June 2007 include a Cardiolite stress test which 
revealed that the veteran had a large area of severe fixed 
defect in the anterior, apical, inferior, and apical septal 
walls consistent with prior myocardial infarction and severe 
left ventricular systolic dysfunction with dilated left 
ventricle.  

Associated with the claims file are VA outpatient treatment 
reports from November 2002 to May 2007.  The records reveal 
complaints of cardiac palpitations, chest pain, extreme 
fatigue, dyspnea, arteriosclerotic heart disease status post 
multiple stents and angioplasty, a history of congestive heat 
failure, permanent pacemaker, pulmonary fibrosis, and atrial 
fibrillation.  None of the veteran's cardiac complaints were 
related to his service-connected residuals of empyema.  

The veteran testified at a Travel Board hearing in August 
2007.  His representative argued that the VA examiners did 
not take into consideration the full nature of his initial 
illness in service when they promulgated their medical 
opinions.  The veteran testified that he was hospitalized for 
thirty days while he was in service for a staph infection.  
He stated that he started having heart attacks in 1992, and 
that he had slight chest pains prior to the heart attacks.  
He also stated his doctors told him it was possible that his 
infection in service had an effect on his heart.  He further 
indicated he was in receipt of SSA disability benefits but 
did not undergo a cardiology examination when he was granted 
those benefits.  He said the SSA relied upon his treatment 
records that were already in VA's possession.  

III.  Legal Analysis

In general, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  This 
includes disability made chronically worse by service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Board notes that there was an amendment to the provisions 
of 38 C.F.R. § 3.310 during the pendency of this appeal.  See 
71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service- connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which suggests that the recent 
change amounts to a substantive change in the regulation.  

For this reason, and because the veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.  In any 
event, as will be discussed below, there is a medical opinion 
of record affirmatively indicating that the veteran's claimed 
disability is not at all related to his service-connected 
residuals of empyema, and no contrary medical evidence 
suggesting it was either caused or aggravated by the service-
connected disability.  Thus, as his disability is not shown 
to be either caused or aggravated by a service-connected 
disability, the distinctions between the new and old version 
of this regulation are moot with respect to this case.

As noted above, the veteran was treated in service for 
staphylococcal empyema and pulmonary abscesses.  Thereafter, 
he was granted service connection for residuals of empyema.  
None of the veteran's medical records, either VA or private, 
relate his cardiomyopathy with pulmonary hypertension to his 
service-connected residuals of empyema.  

Furthermore, two VA examiners provided negative nexus 
opinions regarding this matter.  The November 2005 VA 
examiner diagnosed the veteran with ischemic cardiomyopathy 
with moderate pulmonary hypertension and opined that the 
veteran's shortness of breath and moderate pulmonary 
hypertension were at least as likely as not caused by his 
severe ischemic cardiomyopathy and less likely than not 
secondary to or caused by or aggravated by his restrictive 
respiratory condition secondary to his resolved empyema in 
1970.  

The May 2006 VA examiner opined that the veteran's heart 
disease, cardiomyopathy, and pulmonary hypertension were not 
caused by or a result of the veteran's service-connected 
empyema.  The examiner's rationale was that the veteran's 
empyema resulted in a mild restrictive component on his PFTs 
and some scarring seen on chest x-ray.  He said the veteran's 
coronary artery disease causing his ischemic cardiomyopathy 
was not related to these findings and was likely related to 
his smoking, hypertension, and hyperlipidemia.  The examiner 
also stated that the veteran's past use of alcohol for a 
number of years could cause cardiomyopathy.  He said the 
veteran's pulmonary hypertension was as likely as not related 
to the coronary artery disease and the ischemic 
cardiomyopathy.  He concluded that it was not related to the 
minor effects of the service-connected empyema.  

Although veteran may believe that the VA examiners did not 
take into account the precise nature of his illness in 
service, which he asserts shows involvement of his heart, it 
is clear that the VA examiners were aware of his medical 
history, including the nature of his service-connected 
illness, and that they provided a thorough rationale for 
their opinions, particularly the May 2006 VA examiner.  
Furthermore, although he has also argued that new medical 
records were submitted after these opinions, which should be 
reviewed and considered by another physician, the Board notes 
that it can identify no medical records not considered by 
these examiners that would alter the factual basis on which 
they rendered their decision.  As noted, the VA examiner 
appeared fully aware of the nature of his in-service illness 
and his current disability, and the examiner discussed other 
pertinent aspects of his medical history, including smoking 
and family history.  

The Board is sympathetic to the veteran, who is obviously 
sincere in his believe that his cardiomyopathy and pulmonary 
hypertension are residuals of his service-connected 
disability.  However, while the veteran is competent to 
provide information such as the history of observable 
symptomatology, as a layperson, he is not qualified to offer 
opinions on matters requiring medical expertise, including 
the underlying etiology of his cardiomyopathy and pulmonary 
hypertension.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As noted, two VA examiners have opined that these 
disabilities are not related to his service-connected 
disability.  The May 2006 VA examiner in particular provided 
a thorough rationale to support this opinion, and there are 
no contrary medical opinions of record.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for cardiomyopathy with pulmonary 
hypertension.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-
58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).


ORDER

Entitlement to service connection for cardiomyopathy with 
pulmonary hypertension secondary to service-connected 
residuals of empyema is denied.


REMAND

The veteran was denied an increased evaluation for his 
service-connected empyema in June 2006.  The veteran 
submitted a notice of disagreement as the issue of 
entitlement to an increased evaluation for empyema in May 
2007.  There is no indication that a statement of the case 
(SOC) has been issued on the question of entitlement to an 
increased evaluation for empyema.  Because the veteran has 
submitted a timely notice of disagreement, see 38 C.F.R. §§ 
20.201, 20.302 (2007), a statement of the case must be 
issued.  See Manlincon v. West, 12 Vet. App. 328 (1999).  A 
statement of the case should be issued on the issue of 
entitlement to increased evaluation for empyema unless the 
veteran's claim is resolved in some manner, such as by a 
favorable RO decision, or withdrawal of the notice of 
disagreement.



Accordingly, the case is REMANDED for the following action:

A statement of the case on the 
question of entitlement to an 
increased evaluation for empyema 
should be issued.  If, and only if, 
the veteran files a timely 
substantive appeal, this issue 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


